Citation Nr: 0919348	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-34 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1978.

In February 2008, the Veteran submitted a new claim for 
entitlement to service connection for post-traumatic stress 
disorder.  The RO has not yet had the opportunity to address 
this claim, and it is thus referred to the RO for appropriate 
action upon return of the claims file to that office.  


FINDINGS OF FACT

1.  New evidence which is pertinent to the Veteran's claim 
for service connection for tinnitus was added to the record 
after the final denial of service connection for that 
benefit.

2.  The Veteran initially experienced tinnitus during service 
and has had tinnitus symptoms continuously since service.


CONCLUSIONS OF LAW

1.  The Veteran's claim for entitlement to service connection 
for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  In this case, the Board 
finds that by virtue of the resolution reached below, any 
deficiencies with regard to the notice provided to the 
Veteran are rendered moot.

The Veteran's service medical records have been obtained in 
support of the Veteran's claim.  The Veteran has presented 
sworn testimony in support of his claim during a hearing on 
appeal held before the undersigned Veterans Law Judge.  
Additionally, the Veteran and his representative have 
presented relevant written argument in support of his claims.  
We are satisfied that the evidence of record pertaining to 
the issue decided herein is adequate to support the decision 
reached herein.  All relevant records and contentions have 
been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duty to assist the Veteran in developing 
evidence to support his claim.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran filed an original claim for entitlement to 
service connection for tinnitus in April 2002.  The RO denied 
the claim in an April 2003 rating decision on the basis that 
the presence of tinnitus was not reflected in his service 
medical records.  The Veteran did not disagree with this 
denial, but instead filed several statements requesting to 
reopen the claim, claiming that he had been exposed to 
acoustic trauma in the form of weapons fire during training 
exercises in service.  Along with these requests, he 
submitted new statements from his mother and sister attesting 
to their own recollections that he complained of ringing in 
his ears and difficulty hearing during service and shortly 
after service.  

The Veteran provided sworn testimony in support of his claim 
during a March 2008 hearing on appeal.  Among other evidence 
not previously of record which was discussed during the 
hearing, was the Veteran's own assertion that he had 
experienced tinnitus continuously since his period of service 
through the present.  He also provided further elaboration as 
to the noise exposure he sustained during service without the 
benefit of hearing protection.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For this purpose, the credibility of 
evidence, although not its weight, is to be presumed.  Once 
the claim is reopened, the presumption of credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The statements of the Veteran's mother and sister are new to 
the record since the April 2003 denial.  As the prior denial 
rested upon the absence of evidence showing tinnitus during 
service, these statements are material in that they establish 
the Veteran's sister and mother's recall of the Veteran 
complaining of tinnitus during and immediately after service.  
Similarly, the Veteran's hearing testimony is new since the 
final denial.  The Veteran's hearing testimony is also 
material to the matter at hand because his statements during 
the hearing tend to establish continuity of tinnitus 
symptomatology from service until the present.  Thus, the 
Board holds that the two statements and the hearing testimony 
constitute new and material evidence for purposes of 
reopening the claim.  

Therefore, the Board finds that the Veteran's claim for 
service connection for tinnitus must be reopened and 
readjudicated on a de novo basis.  Furthermore, review of the 
procedural history and evidentiary development of the instant 
appeal, persuades the Board that a de novo review of the 
Veteran's claim including the newly-submitted evidence at 
this point is appropriate.  Given the result reached below, 
we find that no prejudice will accrue to the Veteran by Board 
review of his appeal at this point.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Reviewing all the relevant evidence together, the Board finds 
that the Veteran's own statements, as supported by those of 
his mother and sister, establish that he experienced tinnitus 
during service and after service.  His hearing testimony 
serves to show that he continues to experience tinnitus and 
that the tinnitus has been continuous since service.  His 
written statements and hearing testimony provide additional 
information as to the nature of the acoustic trauma he 
experienced in service.  The Veteran's hearing testimony is 
deemed helpful to the Board and credible as it comports with 
the other evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

The Board acknowledges that the Veteran's service medical 
records do not reflect any complaints of tinnitus.  However, 
there is nothing contained in the service medical records 
which would contradict that the Veteran was experiencing 
tinnitus at that time.  Moreover, his statements may not be 
rejected solely because they are not corroborated by medical 
records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006).  Thus, we do not find the absence of tinnitus 
complaints in the service medical records to be dispositive 
of this claim.  Rather, the evidence of record shows the 
presence of tinnitus during service, as linked to acoustic 
trauma in the form of loud noise.  The evidence also shows 
continuity of tinnitus symptoms from service until the 
present.  Governing law and regulation provide that service 
connection may be established by demonstrating that a 
disability was first manifested during service and has 
continued since service to the present time.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  As such, the Board finds that the 
evidence supports a grant of service connection for tinnitus.


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


